Citation Nr: 0914575	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  00-14 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for emphysema, to 
include as due to nicotine dependence.

2.  Entitlement to increased rating for PTSD evaluated as 50 
percent disabling prior to October 15, 2008, and 70 percent 
thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated November 1994, the RO denied the 
Veteran's claim for an increased rating for PTSD, then 
evaluated as 30 percent disabling.  Based on the receipt of 
additional evidence, the RO, in a January 1996 rating 
decision, assigned a 50 percent evaluation for PTSD, 
effective June 1994.  The Veteran continued to disagree with 
the assigned rating.  In February 2005, the Board denied the 
claim for a rating in excess of 50 percent for PTSD.  He 
filed an appeal with the United States Court of Appeals for 
Veterans Claims (Court) which, by Order dated May 2006, 
granted a Joint Motion for Remand (Joint Motion).  

By rating decision dated February 1999, the RO denied the 
Veteran's claim for service connection for emphysema.  The 
Board notes that in doing so, the RO phrased such claim in 
multiple different issues.  However, multiple theories of 
entitlement to the same disability constitute the same claim.  
Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  Thus, 
the issues have been rephrased to represent the single issue 
listed on the cover page.

In October 2006, the Board remanded the Veteran's claims for 
additional development of the record.  The case is again 
before the Board for appellate consideration. 

As the record reveals that the Veteran recently retired from 
employment, claims he did so due to PTSD symptoms, and is in 
receipt of a 70 percent evaluation, a claim of entitlement to 
a total disability rating based on unemployability has been 
raised.  As this matter has not been developed or adjudicated 
by the RO, such matter is REFERRED to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The service treatment records are negative for complaints 
or findings of emphysema.

2.  There is no current clinical evidence of emphysema.

3.  Throughout the appeal, the Veteran's PTSD has been 
manifested by occasional suicidal or homicidal ideation, poor 
impulse control and nightmares and flashbacks.  

4.  There is no objective evidence of hallucinations, neglect 
of personal appearance, or the Veteran being a danger to 
himself or others.


CONCLUSIONS OF LAW

1.  Emphysema, to include as due to nicotine dependence, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for a rating of 70 percent for PTSD have 
been met, from June 20, 1994.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).

3.  The criteria for a rating in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  For an increased-compensation claim, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  In this case, the appeals arise from 
rating decisions that were issued prior to the enactment of 
the VCAA.  Thus, there is no error in the timing of the 
notice.

In September 2001, July 2004, and October 2006 letters, the 
RO provided notice to the Veteran regarding what information 
and evidence is needed to substantiate the claims for service 
connection and a higher rating, as well as what information 
and evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  In 
addition, the October 2006 letter advised the Veteran of the 
necessity of providing medical or lay evidence demonstrating 
the level of impairment for his claimed condition, and the 
effect that the condition has on his employment and daily 
life.  The notice also provided examples of pertinent medical 
and lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
a higher rating.  This letter also advised the Veteran of how 
the VA assigns an effective date and the type of evidence 
which impacts such.  The case was last readjudicated in 
November 2008.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical records, and VA 
examination reports.  

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The supplemental statement of the 
case issued in July 2004 included relevant diagnostic 
criteria for rating the Veteran's service-connected 
disability.  The Veteran was a very active participant in the 
claims process by responding to notices, providing argument 
supporting his claims, and submitting medical evidence.  His 
arguments reflect actual knowledge of the regulations 
concerning his claims.  For example, his substantive appeal 
provided detailed argument as to why he believed he was 
entitled to a 70 percent evaluation for his PTSD, and 
references the rating criteria.  Thus, the Veteran was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Sanders, supra; Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Service connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Veteran filed a specific claim for service connection for 
emphysema due to smoking in service.  The evidence supporting 
the Veteran's claim includes his statements and some of the 
medical evidence of record.  In August 1995, a private 
physician related that he had been the Veteran's attending 
doctor since the mid 1980's.  He noted that a diagnosis of 
emphysema had been made approximately in 1991, on the basis 
of a chest X-ray.  In October 1999, the same physician wrote 
that the Veteran's smoking excess, together with 
environmental exposures, could and probably did, contribute 
to the development of emphysema.  He also noted that while 
the Veteran had consumed mild amounts of tobacco products 
prior to service, the consumption eventually turned to 
significant dependency as a "stress reliever."  He 
concluded that there was no doubt that the Veteran's nicotine 
dependence contributed to emphysema.  In September 2001, the 
physician noted that a chest 
X-ray in August 1999 revealed emphysema.  

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical record.  While 
a clinical history of pain in the right chest on inspiration 
was noted on a chest X-ray in April 1968, no significant 
abnormality was present.  There is no other reference in the 
service treatment records to complaints or findings 
pertaining to any lung disability.  A clinical evaluation of 
the lungs and chest on the separation examination the 
following month was normal, and a chest X-ray was negative.  

As noted above, the private physician's diagnosis of 
emphysema was apparently predicated on a chest X-ray taken in 
1991.  The Board notes that clinical records from the 
Veteran's private physician in May 1999 reflect that there 
had been no sequelae from his bullous emphysema.  It was also 
noted that there had been no recent chest X-ray.  

On VA respiratory examination in November 2004, it was 
reported that the most recent chest X-ray demonstrated no 
acute disease, and did not speak to radiological findings 
that were consistent with emphysema.  Following an 
examination, the impression was minimal small airway 
obstructive disease, responding to bronchodilators.  The 
examiner commented that it did not appear, by all accounts 
and tests, that the Veteran had emphysema.  

The Veteran was again afforded a respiratory examination by 
the VA in October 2008.  A chest X-ray revealed no evidence 
of active air space disease.  A pulmonary function test was 
normal.  The diagnosis was chronic intermittent bronchitis.  
The examiner opined that the fact that the chest X-ray was 
normal repudiated the diagnosis of emphysema, and the normal 
pulmonary function test dismissed the diagnosis of chronic 
obstructive pulmonary disease.

The Board acknowledges that the original diagnosis of 
emphysema was reportedly predicated on a chest X-ray.  The 
fact remains, however, that there is no current evidence of 
emphysema.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110; 1131.  In the absence of proof of present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 
1328 (1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

The Board notes the Veteran was diagnosed with chronic 
bronchitis at his 2008 VA examination and was previously 
diagnosed with chronic obstructive pulmonary disease, 
although such was discounted by the current examination.  
However, the Veteran's claim is for service connection for 
emphysema, a distinct disorder from chronic obstructive 
pulmonary disease or bronchitis.  Claims based on separate 
and distinctly diagnosed diseases or injuries must be 
considered separate and distinct claims.  See Boggs v. Peake, 
520 F.3d 1330, 1337 (Fed.Cir.2008).  A claim for service 
connection for a pulmonary disorder other than emphysema is 
not on appeal. 

For the reasons set forth above, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for emphysema.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


	II.  Increased rating-PTSD 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

During the course of the appeal, the criteria for rating 
mental disorders changed.  Where a law or regulation changes 
during the pendency of an appeal, if application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective 
date of the change in the regulation, the Board can apply 
only the original version of the regulation.  VAOPGCPREC 3-
00.

Prior to November 7, 1996, PTSD was rated pursuant to the 
following criteria:

General Rating Formula for Psychoneurotic Disorders:                     
        The attitudes of all contacts except the most 
intimate are            	100%   
         so adversely affected as to result in virtual 
isolation             
         in the community.  Totally incapacitating 
psychoneurotic,            
         symptoms bordering on gross repudiation of reality 
with             
         disturbed thought or behavioral processes associated 
with           
         almost all daily activities such as fantasy, 
confusion,             
         panic and explosions of aggressive energy resulting 
in              
         profound retreat from mature behavior.  Demonstrably                 
         unable to obtain or retain employment.
                              
        Ability to establish and maintain effective or 
favorable                  	70%   
         relationships with people is severely impaired. The                 
         psychoneurotic symptoms are of such severity and                    
         persistence that there is severe impairment in the                  
         ability to obtain or retain employment.

        Ability to establish or maintain effective or 
favorable                      	50%   
         relationships with people is considerably impaired. 
By              
         reason of psychoneurotic symptoms the reliability,                  
         flexibility and efficiency levels are so reduced as 
to              
         result in considerable industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (as in effect prior 
to November 7, 1996).

On and after November 7, 1996, the Schedule for Rating 
Disabilities was amended.   The pertinent provision read as 
follows:

General Rating Formula for Psychoneurotic Disorders:                     
        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.
                              
        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence); spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.

      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM-IV), 
page 32].  A GAF score of 21 to 30 indicates that behavior is 
considerably influenced by delusions or hallucinations, or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acting grossly inappropriately, 
suicidal preoccupation), or an inability to function in 
almost all areas (e.g., stays in bed all day; no job, home, 
or friends).  A GAF score of 31 to 40 indicates some 
impairment in reality testing or communication (e.g., speech 
at times illogical, obscure, or irrelevant), or where there 
is major impairment in several areas such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF score of 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., few friends, 
unable to keep a job).  A GAF score of 51 to 60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peer or coworkers).  See DSM-IV; see 
also 38 C.F.R. §§ 4.125, 4.126 (2008).  While the Rating 
Schedule does indicate that the rating agency must be 
familiar with the DSM-IV, it does not assign disability 
percentages based solely on GAF scores.  See 38 C.F.R. 
§ 4.130 (2008).  

The issues are whether a rating in excess of 50 percent is 
warranted for PTSD, prior to October 15, 2008, and whether a 
rating higher than 70 percent is warranted from that date.  
The Board notes that the Joint Motion directed that the VA 
distinguish the symptoms or effects of PTSD from those of the 
nonservice-connected bipolar disorder.  This was pointed out 
in the Board's October 2006 remand.  While it is not clear 
that this has been accomplished, the Board will consider all 
the Veteran's psychiatric symptoms.  

The record reflects that the Veteran has been afforded a 
number of psychiatric examinations by the VA.  The severity 
of his symptoms appears to vary considerably from one 
examination to the next.  This is reflected by the fact that 
the GAF scores that have been assigned have ranged from 42 to 
60.  The Board notes that he has not been shown to have 
hallucinations or delusions, and he has been found to be 
alert and oriented.  His grooming and hygiene have 
consistently been characterized as good.  Until fairly 
recently, he was not receiving treatment for his psychiatric 
disability.

When examined by the VA on June 20, 1994, the Veteran was 
agitated, anxious, hyperalert and hypervigilant.  He provided 
a history of dreams, nightmares and flashbacks pertaining to 
Vietnam.  It is significant to note that he admitted to 
fleeting suicidal ideation.  The examiner observed that he 
was easily annoyed and easily startled.  The diagnosis was 
PTSD, moderately severe to severe, and a GAF score of 48 was 
assigned.  Except for the fact that he did not have suicidal 
ideation at the time of the February 1997 VA psychiatric 
examination, similar findings were recorded, and a GAF score 
of 42 was assigned.

On VA psychiatric examination in November 1998, the examiner 
noted that the Veteran experienced extremes in mood and 
energy level.  The Veteran admitted to brooding about a 
number of items.  He described himself as having chronic 
conflict with whomever he came into contact.  He said he 
attempts to isolate himself from others and stays alone to 
avoid conflicts.  He also described himself as explosive and 
related that he periodically experienced rages.  He admitted 
to being assaultive and said he had, at times, carried pepper 
spray, a knife or even a pistol.  The Veteran related that he 
was hypervigilant and always on the lookout for someone 
planning to attack him.  He indicated that he had motion 
detectors at his girlfriend's house and sometimes when they 
got set off at night, he would run out with a pistol.  He 
asserted that periodically he had fleeting thoughts of 
homicidal ideation, but had never developed a plan to kill 
anyone.  

The Veteran was again afforded a psychiatric examination by 
the VA in December 2002.  The examiner noted that the Veteran 
had a pattern of chronic social conflicts with bosses, family 
and neighbors.  He described an incident that had recently 
occurred in which he threw something at a neighbor and said 
he was going to swing a golf club at him, but that the 
neighbor ran away.  The Veteran described anxiety-type 
attacks, and said he experienced extreme anxiety.  Although 
he said he had not had suicidal ideation in recent years, he 
reported that he had homicidal ideation on and off a number 
of times.  He also admitted to persecutory ideation.  The 
Veteran reported experiencing flashbacks and nightmares of 
Vietnam.  The diagnoses were bipolar disorder, not otherwise 
specified and PTSD, moderate.  The examiner assigned a GAF 
score of 50.  He noted that the combination of the Veteran's 
psychiatric disabilities made him seriously impaired in his 
functioning.  He indicated that the Veteran suffered from 
chronic anxiety, an unstable mood, sleep disturbance, 
persecutory ideation, chronic under-achievement, chronic 
under-employment, and an explosive temper.

On the February 2007 VA psychiatric examination, the Veteran 
again said he suffered from extreme mood swings, and that he 
had an explosive temper at times.  He reported that he 
brooded about conflicts with his neighbors and described 
himself as somewhat hypervigilant.  He denied any 
homicidality or suicidality.  The examiner noted that the 
Veteran was moderately impaired in his overall functioning.  
The diagnoses were bipolar disorder, not otherwise specified 
and PTSD.  A GAF score of 55 was assigned.  

On October 15, 2008, a VA physician reviewed the Veteran's 
claims folder and medical records.  It was noted that the 
Veteran's occupational and psychosocial status had 
deteriorated significantly over the previous few years, and 
that he had more frequent violent outbursts than previously  
The physician stated that the Veteran had stopped working 
because he was moved to an office without windows and this 
reminded him of his combat experience.  The examiner 
commented that the Veteran was forced to take early 
retirement and that his current occupational and psychosocial 
functional status was most likely due to the worsening of his 
PTSD symptoms.  

The Veteran was afforded another psychiatric examination by 
the VA later in October 2008.  The report indicates that the 
Veteran did not have any non-PTSD psychiatric symptoms.  The 
Veteran related two incidents that had occurred within the 
previous five years in which he became assaultive towards 
other people.  It was stated that the Veteran experienced 
symptoms of PTSD almost daily, and asserted that they became 
severe every few days and stayed severe continuously for a 
few weeks to a few months at a time.  The diagnosis was PTSD, 
and a GAF score of 40 was assigned.

While it is clear that his symptoms have fluctuated, 
resolving reasonable doubt in the Veteran's favor, the Board 
finds that a 70 percent evaluation is warranted for PTSD from 
June 20, 1994.  The Board notes that such rating was 
appropriate under the criteria in effect prior to November 7, 
1996, and that from that date, the 70 percent rating was 
warranted under the criteria now in effect.  As this is the 
specific evaluation requested by the Veteran in his July 1996 
substantive appeal, such action represents a total grant of 
benefits sought on appeal with respect to this issue.

In any event, the Board notes that a 100 percent evaluation 
is not warranted.  The evidence demonstrates that the Veteran 
was employed for approximately 30 years with the United 
States Postal Service.  Indeed, when examined by the VA in 
February 2007, the examiner pointed this out and stated that 
the Veteran was clearly not unemployable.  The Board 
acknowledges that it was concluded at the time of the October 
2008 VA psychiatric examination that the Veteran had total 
social and occupational impairment due to the signs and 
symptoms of PTSD.  It was indicated that the Veteran had 
stopped working and had lost most of his friends due to his 
poor impulse control.  The Board observes, however, that the 
examination demonstrated that the Veteran had no 
hallucinations, and did not display any inappropriate 
behavior.  He did not have any panic attacks or suicidal or 
homicidal ideation.  He was oriented to time, place and 
person, and both his thought process and content were 
unremarkable.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 70 percent for PTSD. 

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provide for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 






	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for emphysema, to include as due to 
nicotine dependence, is denied.

A rating of 70 percent for PTSD, from June 20, 1994, is 
granted, subject to the governing law and regulations 
pertaining to the payment of monetary benefits.  

A rating in excess of 70 percent for PTSD is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


